Citation Nr: 0704011	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  02-18 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel








INTRODUCTION

The veteran had active service from June 1995 to June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board previously remanded this matter in March 2005. 


FINDING OF FACT

A right knee disability was not present in service or 
manifested for many years thereafter, and is not shown to be 
otherwise related to service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Because the VCAA was enacted after the initial adjudication 
of this claim by the RO, it was impossible to provide notice 
of the VCAA prior to the initial adjudication in this case.  
A March 2004 letter from the RO explained what the evidence 
needed to show to substantiate the claim.  It also explained 
that VA would make reasonable efforts to help him obtain 
evidence necessary to support his claim, including medical 
records, employment records or records from other federal 
agencies but that it was ultimately his responsibility to 
ensure that records were received by VA.  While this letter 
did not advise the veteran verbatim to submit everything he 
had pertinent to the claim, it explained the type of evidence 
necessary to substantiate the claim and asked him to submit 
any such evidence.  This was equivalent to advising him to 
submit everything in his possession pertinent to the claim.  
The February 2006 and September 2006 supplemental statements 
of the case provided the text of applicable regulations and 
explained what the evidence showed and why the claims were 
denied.  Although the veteran was not provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)), such notice would only be relevant 
if the benefit sought was being granted. 

The Board finds that any defect with respect to the timing of 
the VCAA notice was harmless.  The contents of the above 
notices fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).   The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  All the VCAA requires is 
that the duty to notify is satisfied, and that appellants be 
given the opportunity to submit information and evidence in 
support of their claims. Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

Regarding the duty to assist, the record in this case 
includes service medical records, VA and private 
treatment records and a report of a VA examination.  The 
veteran has not identified any outstanding records that 
are pertinent to the development of this claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.
 § 3.303(d). 

Certain chronic disabilities, such as arthritis, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service. 
38 C.F.R. §§ 3.307, 3.309 (2006).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between the disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit, which has stated that "a veteran seeking disability 
benefits must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must also preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis of Claim

The veteran contends that his current right knee disability 
is a consequence of strenuous training exercises he performed 
during service.

The veteran served on active duty from June 1995 to June 
1999.  The service medical records are negative for any 
treatment or complaints related to the right knee.  The March 
1999 service separation examination report notes no knee 
conditions.  The veteran was found to be in good condition, 
with no relevant abnormalities noted.

Post-service treatment for a right knee disability is first 
noted in VA medical records dated in May 2000.  These records 
reflect that the veteran was seen for treatment of knee pain 
and swelling.  He reported that he injured his right knee one 
day earlier while playing basketball.   The veteran was 
diagnosed with a right anterior cruciate ligament tear and 
underwent surgery on the right knee in July 2000.

A report of a VA examination dated in April 2003 shows that 
the veteran had complaints or right knee pain.  He reported 
that this his right knee pain was worse with bending or 
stooping and that he was unable to participate in sports.  
The examiner noted that the veteran was status post anterior 
cruciate ligament reconstruction of the right knee.  The 
examiner did not provide an opinion regarding whether the 
right knee disability was related to service.

The veteran underwent a VA examination in August 2006.  The 
VA examiner reviewed the claims file and interviewed the 
veteran.  The veteran's complaints included right knee pain 
with walking, prolonged standing and kneeling.  He reported 
that he began experiencing knee pain during physical training 
exercises in service.   

The VA examiner noted that the veteran did not have any 
orthopedic or physical therapy for his knee while on active 
duty.  The examiner noted the May 2000 knee injury and 
subsequent surgery in July of 2000.  The VA examiner rendered 
a diagnosis of right knee status post anterior cruciate 
ligament reconstruction with residual, chronic, with mild 
functional impairment.  The VA examiner concluded that the 
veteran's current right knee disability was less likely than 
not related to service.  The examiner noted that the veteran 
was not seen or treated for a right knee condition while on 
active duty and that the veteran's anterior cruciate ligament 
injury occurred after service.  

The evidence in this case also includes several lay 
statements.  These include statements from the veteran in 
which he contends that his right knee disability was caused 
by strenuous exercises during service.  Another lay statement 
from the veteran's former platoon sergeant, T.A., was 
received at the RO in October 2002.  Therein, T.A. stated 
that he noticed the veteran's knee problems during training 
exercises.  The Board notes that these assertions alone are 
insufficient to support a grant of service connection.  It is 
undisputed that a lay person is competent to offer evidence 
as to facts within his personal knowledge, such as the 
occurrence of an in-service injury, or symptoms.  However, 
without the appropriate medical training or expertise, a lay 
person is not competent to render an opinion on a medical 
matter such as, in this case, the etiology of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).    
 
After carefully reviewing all the evidence, the Board 
concludes there is a preponderance of the evidence against 
the veteran's claim for service connection.   A right knee 
disability was not shown during service.  The evidence 
demonstrates that the veteran's right knee disability first 
manifested several years after service, and a competent VA 
medical opinion found no nexus to service.  As there is a 
preponderance of evidence against the claim of service 
connection, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


